IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,447-01


                         EX PARTE JEREMY WADE PUE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR2008-214-1 IN THE 207TH DISTRICT COURT
                             FROM COMAL COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

with a vehicle and sentenced to thirty years’ imprisonment as a habitual felon.

        It appears that Applicant is represented by habeas counsel , and in his application he contends

that the habitual enhancement was improper. The application was filed and set for submission on

two issues, and briefs have been filed. This Court has determined that further briefing will be useful.

The parties are invited to provide this Court with legal and policy arguments as to whether the
                                                                                                     2

“finality” of an out-of-state conviction, for purposes of punishment enhancement in a Texas

prosecution, should be determined in accordance with the law of the foreign jurisdiction or in

accordance with Texas law. All briefs shall be filed with this Court within 45 days of the date of this

order.



Filed:                 November 1, 2017

Do not publish